Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s reply filed on 4/19/22 is acknowledged.  Claims 2-3, 6-18, 29-30 and 35-39 were canceled.  Claims 1, 4-5, 19-28 and 31-34 are pending and are under examination.
Response to Reply
Claim Rejections - 35 USC § 112
In light of applicant’s claim amendment, the prior rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn, except for the following below.  In addition, there are new rejections below. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5, 19-28 and 31-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected because the newly amended claim language beginning with “wherein” is unclear.  Claim 1 is directed to a "device," i.e., a structure, and as such, the limitations of the claim serve to further define the structure.  Here, the claimed, “solution” is a mixture, a form of liquid, and is not a structure in the sense of being a part or device within a structure. Furthermore, the “wherein” paragraph is unclear.  Because the paragraph initially recites “where, when”, the claim language appears to recite an occurrence or condition, and thus, it is unclear what is being positively claimed and how the claim language structurally further defines the claimed fluidic device.  For examination purposes, the “wherein” paragraph will be given the appropriate weight and interpreted as functional and/or intended use claim language. 
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the structural relationship between the supply hole of the reservoir, the flow path of the reservoir, and the introduction flow path.  Is the flow path of the reservoir structurally connected to the introduction flow path?
The prior rejection of claim 4 is maintained because the scope of the claim is unclear.  Like claim 1 above, the claim recites an occurrence or condition by reciting “when”, and thus, it is unclear what is being positively claimed and how the claim language structurally further defines the claimed fluidic device.  For examination purposes, the “wherein” paragraph will be given the appropriate weight and interpreted as functional and/or intended use claim language. 
Claims 4, 5, 19, 20 and 22 are rejected because “a (or the) flow path” raises an antecedent basis issue.  Is this referring to the flow of the reservoir, or the introduction flow path?
The prior rejection of claim 24 is modified and maintained because it is unclear how the reservoirs structurally perform the function of independently accommodating the solution.  What is the structural feature associated with each reservoir that performs the function?
Prior Art Rejection
In light of applicant’s claim amendments, the prior art rejection is withdrawn, and a new rejection follows.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-5, 19-28 and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Inami et al. (“Inami,” US Pub. No. 2005/0048540, newly cited and cited in IDS). 
As to claim 1, Inami discloses a fluidic device 51 (e.g., analytical chip) comprising: a reservoir (e.g., any portion of one of 111-115) that accommodates a solution; and an introduction flow path into which the solution is introduced (e.g., 102, 103 or any of 121-126), wherein the reservoir comprises: a flow path (e.g., any portion of one of 111-115) having alternating directions; and a supply hole (e.g., 103 or any of 121-126) that is provided on one end of the flow path and that supplies the solution from the flow path.  See e.g., [0116] et seq.  With regard to the “wherein” paragraph, see 112 rejections above.  See also e.g., [0019] et seq.  Also it would appear that such dimensions are result-effective variables.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to determine, through routine experimentation, the claimed dimensions because discovering the optimum or workable ranges involves only routine skill in the art.
As to claim 4, see 112 rejection above and [0019] et seq.
As to claim 5, see e.g., [0010] et seq. for holding region, and [0021] et seq. regarding the enlarged width of the flow path. 
As to claim 19, see e.g., [0032] et seq. for substrate plate, and second substrate plate. 
As to claim 20, see e.g., figs. 1, 6, and 9 for second flow path. 
As to claim 21, as to the plurality of substrates, it has been held that mere duplication of parts has no patentable significance unless new and unexpected result is produced.  In re Harza, 124 USPQ 378.  
As to claim 22, see e.g., [0092] et seq.
As to claims 23 and 24, see e.g., [0078] et seq.
As to claim 25, see e.g., [0092] et seq.
As to claim 26, the claim is considered an intended use and/or functional claim. 
As to claims 27 and 28, see e.g., [0078] et seq. for reaction layer. 
As to claim 31, see e.g., figs. 1, 6, and 9. 
As to claims 32 and 33, see e.g., any of 121-126; [0011] et seq.
As to claim 34, see e.g., figs. 1, 6, and 9; [0078] et seq.
Response to Arguments
Applicant’s arguments with respect to claims 1, 4-5, 19-28 and 31-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



8/9/2022